SUPERIOR COURT
                                              OF THE
                                 STATE OF DELAWARE
FERRIS W. WHARTON                                            NEW CASTLE COUNTY COURTHOUSE
      JUDGE                                                  WILMINGTON, DE 19801-3733



December 8, 2014


Sterling Hobbs a.k.a. Amir Fatir
SBI # 13
1181 Paddock Road
Smyrna, Delaware 19977


                                   Letter and Order
                      RE: Motion for Reconsideration – 75060892DI


Dear Mr. Hobbs:

       The Court has received your Motion for Reconsideration dated October 30,
2014. In the Motion you assert that, based on your claim for lack of jurisdiction, the
Rule 61 Motion you filed on September 19, 2014 cannot be summarily dismissed
because “Super. Ct. R. 61(i)(5) clearly states that ‘The bars to relief in paragraphs (1),
(2), (3), and (4) of this subdivision shall not apply to either a claim that the court
lacked jurisdiction…’” 1

       Superior Court Criminal Rule 61 was amended effective June 4, 2014. The
amendment included a procedural mechanism by which the Court shall summarily
dismiss second or subsequent Rule 61 Motions before considering the procedural bars
contained in Super. Ct. Crim. R. 61(i).2 If the claims set forth in the second or
subsequent Rule 61 Motion do not meet the pleading requirements of Section
(d)(2)(i)-(ii), the Court shall dismiss the claim. 3 Therefore, because your Rule 61

1
  Mot. for Reconsideration, D.I. 248, ¶ 3 (quoting Super. Ct. Crim. R. 61(i)(5)).
2
  See Super. Ct. Crim. R. 61(d)(2).
3
  Id.
Motion did not set forth claims as required by Section (d)(2)(i)-(ii), the Court
summarily dismissed your Rule 61 Motion.

       The Court need not examine your claims under Section (i) because your claims
did not survive summary dismissal under the current version of the rule. As you note
in your Motion, Section (i)(5) renders the procedural bars set forth in Section (i)
inapplicable to claims of lack of jurisdiction; however, because your claim was
dismissed under Section (d), Section (i)(5) is inapplicable. Stated another way, the
recent amendment effectively mandates that all second or subsequent post-conviction
motions be summarily dismissed before examining the Motion under Section (i)
unless the movant was convicted after a trial and either the claim is that new evidence
exists to prove the movant’s innocence or the claim is that a new rule of constitutional
law that has been made retroactive applies to the movant’s case. 4

          Therefore, your Motion for Reconsideration is hereby DENIED.


                                                 Sincerely yours,



                                                 /s/ Ferris W. Wharton
                                                    Judge




FWW/jnl




4
    See Super. Ct. Crim. R. 61(d)(i)-(ii).
                                             2